Exhibit 10.3

 

Form of Consulting Contract

 

This Consulting Contract is entered into on April 9, 2015 by and between Engage
Mobility, Inc. (“Client”) and Design Labs, LLC (“Consultant”).

 

1. Work to be Performed and Term. Consultant shall be available for consulting
with Client, either by phone or in person (Consultant shall not be required to
travel unless mutually agreed) for up to 20 hours per month from April 9, 2015
to December 31, 2015 (the “Term”). Consultant shall assist Client as requested
with Client’s advising Client on Client’s business needs, including consultation
and advice on Client’s management, marketing, operation of business and
technologies. Terms under this Consulting Contract shall expire and be null at
the expiration of the Term.

 

2. Compensation.

 

Client shall pay Consultant $5,000 per month due on the 15th of each calendar
month during the Term, with the first payment due on April 15, 2015 and last
payment due on December 15, 2015.

 

3. Independent Contractor Relationship. Consultant's relationship with Client
will be that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture, or employment relationship. No part of Consultant’s compensation will
be subject to withholding by Client for the payment of any social security,
federal, state, or any other employee payroll taxes.

 

4.   General Provisions.

 

 

4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Florida. 

      4.2  Severability. If any provision of this Agreement is held by a court
of law to be illegal, invalid, or unenforceable, (a) that provision shall be
deemed amended to achieve as nearly as possible the same economic effect as the
original provision, and (b) the legality, validity, and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.      

4.3 Default. In the event of Default by either party, the other party shall have
all rights afforded under Florida law. If legal action is required to enforce
this Contract, the prevailing party in any such litigation shall be awarded all
costs of such legal action, including attorneys fees.

      4.4 Termination. In the event of willful conduct, gross negligence or
inappropriate conduct causing damage to the image of Client by Consultant during
the Term, Client shall have the right to terminate this Agreement promptly with
one-week written notice to Consultant.

 



 

 

 

5. Post Closing Condition. The Client and Consultant hereby agree, at the
Client’s request, to sign a translated English-Chinese version of this Agreement
within 10 business days of the date of this Agreement with the understanding
that this Agreement signed on this April 9, 2015 is the formal agreement by and
among the Parties and should the Chinese version of certain terms in the later
signed agreement conflict with their Chinese counterpart, the English version
shall prevail.

 



CLIENT   CONSULTANT                     By: Hua Zhang   By: Douglas S Hackett  
CEO     Managing Director



 

 

 



 

